Citation Nr: 0818108	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  05-32 580	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.  

(The issue of entitlement to service connection for a 
respiratory disability, to include as due to Agent Orange 
exposure, will be the subject of a later separate decision of 
the Board.)  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 




INTRODUCTION

The veteran had active service from August 1968 until August 
1970, and from July 1981 until July 1985.  

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana, which denied service connection for 
bilateral hearing loss disability.  

The veteran presented testimony at a personal hearing in 
March 2006 at the RO before a Decision Review Officer (DRO). 
A copy of the hearing transcript was placed in the claims 
folder. 

The veteran also elected in his February 2006 substantive 
appeal to have a Travel Board hearing.  In January 2008, the 
veteran submitted a statement in support requesting a 
Videoconference hearing instead of a Travel Board hearing, 
and one was scheduled.  However, in a March 2008 statement 
submitted by his representative, the veteran withdrew the 
request for a hearing and asked that his claim be adjudicated 
based on the evidence of record.  

The veteran has also appealed a September 2004 rating 
decision that denied service connection for a respiratory 
disability, to include as due to Agent Orange exposure.  The 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in Haas v. Nicholson, 20 Vet. App. 257 
(2006), that reversed a decision of the Board which denied 
service connection for disabilities claimed as a result of 
exposure to herbicides.  The VA disagreed with the Court's 
decision in Haas and appealed the decision to the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit).  To avoid burdens on the adjudication system, 
delays in the adjudication of other claims, and unnecessary 
expenditure of resources through remand or final adjudication 
of claims based on court precedent that may ultimately be 
overturned on appeal, on September 21, 2006, the Secretary of 
Veterans Affairs imposed a stay at the Board on the 
adjudication of claims affected by Haas.  The specific claims 
affected by the stay include those involving claims based on 
herbicide exposure in which the only evidence of exposure is 
the receipt of the Vietnam Service Medal or service on a 
vessel off the shore of Vietnam.  In this case, the veteran's 
DD Form 214 and service records indicate that the veteran 
received the Vietnam Service Medal and that he may have 
served in the waters surrounding Vietnam.  Although the U.S. 
Court of Appeals for the Federal Circuit reversed and 
remanded the August 16, 2006 decision issued by the U.S. 
Court of Appeals for Veterans Claims (Haas v. Peake, No. 
2007-7037 (Fed. Cir. May 8, 2008), the Haas stay remains in 
effect in accordance with the terms of the Veterans Claims 
Court's order in Ribaudo v. Nicholson, 21 Vet.App. 137 
(2007), until such time as the Federal Circuit issues its 
mandate in Haas, or some other judicial action is taken 
regarding the stay.  Because the issue of entitlement to 
service connection for a respiratory disability, to include 
as due to Agent Orange exposure, is subject to the 
aforementioned stay, action on that issue must be deferred 
pending judicial action regarding the stay.  Once a final 
decision is reached regarding the stay, the Board will 
adjudicate the issue of entitlement to service connection for 
a respiratory disability. 


FINDING OF FACT

Bilateral hearing loss disability was initially clinically 
demonstrated years after service, and has not been shown by 
competent medical evidence to be etiologically related to the 
veteran's active service. 


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  The VCAA applies in this case. 

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the Court issued 
its decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.   As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review 
the information and evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this case, VA satisfied its duty to notify via letters 
from the AOJ to the appellant dated December 2002, March 
2006, April 2006, August 2006, and August 2007.  
These letters informed the veteran of the information and 
evidence necessary to establish entitlement to the benefit he 
claimed and advised him of his and VA's respective duties for 
obtaining evidence.  He was told what VA had done to help his 
claim and what he could do to assist.  In addition, the 
letters asked the appellant to provide any evidence in his 
possession that pertained to his claim and informed the 
veteran that a disability rating and effective date would be 
assigned in the event that he was awarded the benefit sought.  

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the Court held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of complete and appropriate 
VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice was harmless error.  Although some 
of the notice requirements were provided to the appellant 
after the initial adjudication, the appellant has not been 
prejudiced thereby.  The content of the notice provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  

Duty to Assist 

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  In 
this case, the claims file contains reports of VA and private 
post-service examinations, and Social Security Administration 
records.  Additionally, the veteran's statements in support 
of his appeal are affiliated with the claims folder and the 
veteran was afforded a VA examination.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  It is noted that the 
veteran's service treatment records for his first period of 
service are unavailable.  In such circumstances, the Board 
has a heightened duty to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (finding 
that the BVA has a heightened duty in a case where the 
service treatment records are presumed destroyed).

A review of the claims file indicates that the veteran's 
service treatment records were originally requested from the 
National Personnel Records Center (NPRC) in December 2002.  A 
response received in January 2003 to the request included 
only records from the veteran's second period of service, 
from July 1981 until July 1985.  VA initiated another search 
for records in August 2006, specifically requesting the 
veteran's service treatment records for his first period of 
service, August 1968 until August 1970.  A response received 
in February 2007 from NPRC indicated that all records had 
already been submitted, and that there were no additional 
records on file.  NPRC also referred VA to US Army Enlisted 
Records for any additional service treatment records.  
Unfortunately, a response from US Army Enlisted Records 
received in September 2007 indicated that the veteran's 
service treatment records could not be located, and referred 
VA to contact NPRC.  Thereafter, in a February 2008 
memorandum, VA made a formal finding that the veteran's 
service treatment records from his first period of service 
are unavailable for review. 

Based on the foregoing, it is not felt that additional 
efforts are required under the VCAA.  Indeed, it appears 
further development would serve no useful purpose and would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further 
development would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  

The Board is of the opinion that all available evidence that 
could substantiate the claim has been obtained based on 
previous search attempts.  In view of the foregoing, the 
Board finds that all relevant facts have been properly and 
sufficiently developed, and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to his appeal.  Hence, VA's 
duty to assist the veteran in the development of his claim 
has been satisfied.  The Board finds that adequate efforts 
were undertaken by VA in developing the veteran's claim.  It 
is not felt that additional efforts are required under the 
VCAA. 

Legal Criteria and Analysis

Service connection will be granted if the veteran shows he 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  Service connection will also be approved for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1000, 2000, 3000 and 4,000 Hertz is 40 decibels or greater; 
or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).  Even though disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is related to service.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).  The Court has also indicated that the 
threshold for normal hearing is from 0 to 20 decibels, and 
that higher threshold levels reveal some degree of hearing 
loss.  Id. at 157 (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 
110-11 (Stephen A. Schroeder et. al. eds., 1988)). 

The veteran contends that service connection is warranted 
for bilateral hearing loss disability.  First and foremost, 
the Board recognizes that sensorineural hearing loss is 
among the chronic diseases listed which may qualify for 
presumptive service connection, if certain criteria have 
been met.  In this case, however, the evidence fails to 
establish that the veteran's bilateral hearing loss 
disability manifest to a compensable degree within one year 
of service.  As such, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.  See 38 C.F.R. §§ 3.307, 3.309.  

In the absence of a presumption, in order to establish 
direct service connection, the veteran must first provide 
evidence of a current bilateral hearing loss disability for 
VA purposes.  Upon the filing of this claim, the veteran was 
afforded an examination by a VA audiologist.  This 
examination, conducted in September 2003, found that pure 
tone thresholds in the veteran's right ear were 25, 25, 45, 
60, and 70 decibels at 500, 1000, 2000, 3000, and 4000 
Hertz, respectively.  The reported speech recognition score 
was 94 percent for the right ear.  For the left ear, the 
pure tone thresholds were 25, 30, 55, 75, and 80 decibels at 
500, 1000, 2000, 3000, and 4000 Hertz, respectively.  The 
speech recognition score was 80 percent for the left ear.  
As these results show that the veteran displays bilateral 
hearing loss disability for VA purposes, the first 
requirement of service connection has been met.  38 C.F.R. 
§ 3.385.

The veteran must next exhibit the occurrence of an in-service 
injury or disease.  The veteran's DD Form 214 establishes 
that the veteran had a military occupational specialty (MOS) 
of light weight vehicle mechanic.  In addition, the veteran 
stated at his RO Hearing in March 2006 that he was exposed to 
noise trauma in airfields and warehouses while performing his 
duties as a supply detail.  See March 2006 RO Hearing 
Transcript, p. 1.  As a result, acoustic trauma due to noise 
exposure is conceded as such is consistent with the 
circumstances of his service.  See 38 U.S.C.A. § 1154(a) 
(West 2002).  Hence, the second element of service connection 
has been met.  

Lastly, in order to warrant service connection, the veteran 
must also show a nexus between the current hearing loss 
disability and the in-service injury or disease.  As 
previously established, the veteran's service treatment 
records for his first period of service are unavailable.  
However, the a review of the record reveals that the veteran 
underwent audiometric testing upon entering for his second 
period of service in June 1981, which was characterized as 
invalid, and again in July 1983.  The veteran did not exhibit 
hearing loss at either examination.  See Hensley v. Brown, 5 
Vet.App. 155 (1993).  Following service, the claims file 
shows no documented complaint or treatment for bilateral 
hearing loss disability until the filing of his claim for 
service connection in November 2002.  In making its decision, 
the Board notes that the lapse of time between service 
separation and the earliest documentation of current 
disability is a factor for consideration in deciding a 
service connection claim.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  In this case, there are roughly 
eighteen years between service discharge and the first 
complaints of hearing loss disability.  Furthermore, in 
September 2003 the VA audiologist opined, after a review of 
the veteran's claims file and an examination, that 
"[b]ecause the veteran had normal hearing sensitivity during 
July 1983, it is not at least as likely as not that military 
noise exposure is the etiology of his hearing loss and 
tinnitus.  His conditions are more likely related to 
occupational noise exposure."  See September 2003 VA 
Audiologist Examination Report.  

There also exists no competent clinical opinion relating the 
veteran's bilateral hearing loss disability to service.  The 
only evidence supporting such a claim is the veteran's own 
contentions.  While the veteran argues that his bilateral 
hearing loss disability is service related, he is a lay 
person with no medical training, and as such is not competent 
to express a medical opinion as to causation.  Only medical 
professionals are competent to express opinions as to medical 
causation, and thus the veteran's opinion lacks probative 
value.  Espiritu, 2 Vet. App. at 494.  Thus, the third 
requirement of service connection is unmet.  Therefore, in 
the absence of any evidence to the contrary, the Board finds 
that the preponderance of the evidence is against a grant of 
service connection for bilateral hearing loss disability.


ORDER

Entitlement to service connection for bilateral hearing loss 
disability is denied.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


